DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are currently pending and under examination on the merits in the instant case.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed subject matter. In addition, the word “novel” is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to for containing sequence rule non-compliant subject matter. Appropriate correction is required. See below for detailed instruction.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide sequences appearing in the drawings, see Figures 3 and 5A, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/163,332, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘332 application is completely silent regarding the nucleotide SEQ ID NO:10 claimed in the instant case, let alone the specific combination of (i), (ii), (iii), and (iv), further comprising “at least a fifth nucleic acid”. Further, the ‘332 application does not disclose several species recited in claim 6 such as “APOBEC3G” and “bone marrow stromal cell antigen 2 (BST-2)”. 
Accordingly, the priority benefit to the ‘332 application for claims 2-21 is denied. Therefore, the effective filing date for claims 2-21 will be February 15, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 20-21 recite that the siRNA/shRNA, “which targets a nucleic acid sequence within a 5’LTR of HIV-1 having SEQ ID NO: 10”, comprises “a sense strand having SEQ ID NO: 14 and an antisense strand having SEQ ID NO: 15.”
For discussion purpose, each of the claimed target sequence of SEQ ID NO:10, the sense strand sequence of SEQ ID NO:14, and the antisense strand sequence of SEQ ID NO:15 is copied from the sequence listing as below.

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    37
    150
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    35
    151
    media_image3.png
    Greyscale

As shown above, SEQ ID NO:14 has a mismatched base at position 4 compared to SEQ ID NO:10, and SEQ ID NO:15 is not fully complementary to SEQ ID NO:10. As such, it is unclear whether the target sequence for (i) is mis-claimed, or the siRNA/shRNA sequences are mis-claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 18-21 recite a/the “host cell” thus encompasses an in vivo cell in a human organism, thereby reading on a human organism. 
For examination purpose, the “cell” will be interpreted as an isolated cell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlenstiel et al. (US 2017/0298357 A1) in view of Chen et al. (US 2012/0201794 A1) and Lois-Caballe et al. (US 2008/0003682 A1).
The applied Ahlenstiel reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Ahlenstiel teaches making an expression vector and a cell comprising the vector comprising multiple nucleotide sequences encoding a combination of different siRNA/siRNA sequences targeted to different regions of the HIV-1 promoter region (5’-LTR), wherein the different regions include nucleotide positions 143-161, nucleotide positions 136-154, nucleotide positions 205-223, and the “siPromA” region, wherein the expression vector is a retrovius vector and is “encapsulated within a polymer” or “formulated as a pharmaceutical composition.” See paragraphs 0023-0025, 0068, 0075, and 0083. See also Figure 2A copied below.

    PNG
    media_image4.png
    285
    683
    media_image4.png
    Greyscale

It is noted that the target sequence of Ahlenstiel’s “si136T” comprises the 19-mer sequence that is 100% identical to SEQ ID NO:10 claimed in the instant case.
It is noted that the target sequence of Ahlenstiel’s “siPRomA” is 100% identical to SEQ ID NO:46 claimed in the instant case.
It is noted that the target sequences targeted by Ahlenstiel’s “si143” and “si205” are upstream from “siPromA” and downstream from “si136T”. 
See also claim 15 copied below.

    PNG
    media_image5.png
    193
    473
    media_image5.png
    Greyscale

Ahlenstiel does not teach that the anti-HIV1 vector further comprises SEQ ID NO:25 (an shRNA targeting CCR5) and SEQ ID NO:26 (C46 protein). 
Chen teaches making an expression vector comprising three separate nucleic acids linked to three separate promoters. See claims 30-32 copied below:

    PNG
    media_image6.png
    237
    396
    media_image6.png
    Greyscale

Chen teaches that the shRNA targeting CCR5 inhibits HIV co-receptor. See claims 8-9.
Chen teaches that the nucleic acid sequence encoding an inhibitor of HIV replication is human TIMR5 or APOBEC3G or BST-2. See claim 13.
Chen teaches that the nucleic acid sequence encoding an inhibitor of HIV viral fusion encodes C46 protein sequence of SEQ ID NO:2, which is 100% identical to SEQ ID NO:26 claimed in the instant case. See paragraph 0059.
Lois-Caballe teaches that “in a screen of over 400 shRNAs, shRNA (hu1005)(SEQ ID NO:17) reduced CCR5 more efficiently than a previously published shRNA (hu13) (SEQ ID NO:14), as shown in FIG.16A.” See paragraph 0175. It is noted that Lois-Caballe’s SEQ ID NO:17 is 100% identical to SEQ ID NO:25 claimed in the instant case.
Lois-Cabelle teaches that “CCR5 is a preferred target because it is not an essential human gene yet it is essential for infection by most strains of HIV-1.” See paragraphs 0171-0172.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further include art-recognized anti-HIV sequences of Chen’s SEQ ID NO:2 or a sequence encoding human TIMR5 or APOBEC3G or BST-2 and Lois-Caballe’s SEQ ID NO:17 in Ahlenstiel’s vector comprising a combination of siRNA/shRNA sequences targeting different regions of HIV-1 5’ LTR. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a more effective anti-HIV agent by adding additional art-recognized anti-HIV sequences, because making an expression vector comprising a combination of multiple, different anti-HIV nucleotide sequences encoding siRNA/shRNA sequences such as an shRNA targeting CCR5 as well as non-siRNA/shRNA sequences such as an inhibitor of HIV viral fusion or replication was an art-recognized option as evidenced by Chen, and because one of ordinary skill in the art would have reasonably deemed that additional anti-HIV sequences known to inhibit HIV-1 replication and HIV-1 co-receptor CCR5 “essential for infection by most strains of HIV-1” would enhance the anti-HIV-1 activity of Ahlenstiel’s vector comprising a combination of multiple, different siRNA/shRNA sequences targeted to different regions of HIV-1 5’ LTR, wherein the different regions include nucleotide positions 143-161, nucleotide positions 136-154, nucleotide positions 205-223, and the “siPromA” region as disclosed by Ahlenstiel.
Accordingly, claims 2-3 and 6-19 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635